Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment overruling his motion to set aside an order of seizure and sale obtained by the plaintiff, for the purpose of having a judgment against her husband, for her dotal and paraphernal property, executed on certain slaves, the property, and in the possession of the defendant.
One of the grounds relied on, is, that “thefacts alleged in the petition are not such as to authorize the issuing of an order of seizure and sale and it was “issued without the production of the authentic evidence required by law.”
The plaintiff’s mortgage for her dotal property was necessarily a conventional one, resulting from her contract of marriage. The amount of her claim thereon, and for her Pal'aphernal property, was liquidated by the judgment which she obtained against her husband. The marriage contract •, t t , was not produced, and the order was claimed on the judgment only, which is neither alleged, nor shown to have been recorded.
The Civil Code (3314) provides, that mortgages (conventional or judicial) are only allowed to prejudice third persons, wj-,en they have been publicly inscribed on records kept for J r 1 . that purpose. In the case of Sinnott vs. Michel, 7 Martin, N. S., 377, we held, that “ an order of seizure and sale cannot *ssue on Property in the hands of a third person, unless on the production of an act of mortgage, duly recorded.”
The parish judge, in our opinion, erred in overruling the motion.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be annulled, avoided and reversed, and that the order for seizure and sale be set aside ; the plaintiff and appellee paying costs in both courts.